Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Respondent appeals from an order pursuant to section 438 of the Family Court Act directing him to pay $3,500, plus disbursements, to petitioner as reimbursement for the costs of legal services incurred during an appeal and collection efforts in connection with bills for orthodontic treatment and eyeglasses for the parties’ children. Considering all of the relevant factors, including the amount in controversy and the nature and extent of the services performed, we find the fee excessive. The order is modified to direct payment of a fee of $1,500, plus disbursements. (Appeal from order of Monroe County Family Court, Willis, J. — attorney’s fees.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.